Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO. ______________________

  JANE DOE, a minor child,
  by and through her parents and natural guardians,
  JOHN DOE and JANET DOE,

         Plaintiff,

  vs.

  THE SCHOOL BOARD OF MIAMI-DADE
  COUNTY, FLORIDA

        Defendant.
  _______________________________________/

                                            COMPLAINT

         Plaintiff, Jane Doe, 1 a minor, (“Plaintiff”) by and through her Guardians John Doe and

  Janet Doe (“Plaintiff’s Parents”) sues Defendant, The School Board of Miami-Dade County,

  Florida (the “School Board” or “Defendant”), and alleges as follows:

                  I.      NATURE OF CASE, JURISDICTION, AND VENUE

         1.      This action concerns the lewd and lascivious molestation and battery of Plaintiff by

  three of her fellow classmates, during Plaintiff’s time at Howard D. McMillan Middle School

  (“McMillan Middle”), while she was 11 years old. The administration at McMillan Middle had

  frequently been notified of inappropriate behavior directed at Plaintiff by fellow students prior to

  the event.

         2.      This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331, because



  1
    Plaintiff brings this case anonymously to protect her identity, because the subject sexual
  misconduct occurred while Plaintiff was a minor. Plaintiff fears further injury and harm if her
  identity as a sex abuse victim becomes publicly known. Plaintiff’s identity, however, is or will be
  made known to Defendant upon its appearance in this action.
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 14




  Plaintiff sues Defendant pursuant to 20 U.S.C. § 1681 and 42 U.S.C. § 1983.

             3.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391, because Defendant

  resides in, and the events and omissions giving rise to this action occurred within, the Southern

  District of Florida.

                       II.    PARTIES AND OTHER RELEVANT NON-PARTIES

             4.       Plaintiff was born in November of 2004. Plaintiff was at all relevant times a resident

  of Miami-Dade County, Florida, a student at McMillan Middle, and a minor.

             5.       Defendant, the School Board, is a political subdivision or agency of Miami-Dade

  County, Florida. It has received, and continues to receive, federal financial assistance under Title

  I of the Elementary and Secondary Education Act of 1965, 20 U.S.C. § 6301 et seq. Defendant,

  acting through its officials, administrators, employees, agents, and representatives, manages,

  operates, controls, and supervises Miami-Dade County Public Schools (the “School District”),

  including McMillan Middle. Defendant’s responsibilities include, but are not limited to, hiring,

  firing, transferring, suspending, disciplining, and directing the work of public school personnel, its

  students, and collaborating with the Superintendent and the Principals of the School District

  regarding same.

             6.       In addition, Defendant has adopted rules and regulations for the School District,

  such as the School Board Rules of Miami-Dade County, Florida. The School Board has also set

  policies and procedures for the School District, inclusive of the School Board of Miami-Dade

  County Bylaws & Policies. Defendant is responsible for enforcing and ensuring compliance with

  federal and Florida law and its own rules, regulations, policies, and procedures, including those

  related to sexual discrimination against students.

             7.       The Superintendent of the School District is Defendant’s secretary and executive

  officer.        Among other things, the Superintendent is responsible for the administration and


                                                  Page 2 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 14




  management of the public schools in the School District. This includes, but is not limited to,

  hiring, firing, transferring, suspending, disciplining, and directing the work of public school

  personnel, its students, and collaborating with Defendant and the Principals and Assistant

  Principals of the School District regarding same. The Superintendent is also responsible for

  enforcing and ensuring compliance with federal and Florida law and the School Board’s rules,

  regulations, policies, and procedures, including those related to sexual discrimination against

  students by teachers.

           8.    Since September 2008, the Superintendent of Miami-Dade Public Schools has been

  Alberto Carvalho.

           9.    Each public school in the School District has a Principal and at least one Assistant

  Principal, who are the administrative and supervisory heads of each school. Among other things,

  the Principal and Assistant Principals (as well as each school’s teachers) are responsible for

  enforcing and ensuring compliance with federal and Florida law and the School Board’s rules,

  regulations, policies, and procedures, including those related to sexual discrimination against

  students by fellow classmates. The Principal and Assistant Principals are also involved in the

  suspending, expelling, transferring, and disciplining of students at the school.

           10.   At all relevant times the Principal at McMillan Middle School was Ms. Hilca

  Thomas. The Assistant Principals at all material times were Mr. Joel Diaz (“Diaz”) and Ms. Amy

  Abate.

           11.   The Miami-Dade Schools Police Department (“Schools Police”) is a law

  enforcement agency for Miami-Dade County serving the School District and employed by

  Defendant. The Schools Police and its officers, agents, employees, and representatives are the

  guardians of a safe learning environment for students, staff, and employees of the School District.

  Among other things, the Schools Police is responsible for enforcing and ensuring compliance with


                                             Page 3 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 14




  federal and Florida law and the School Board’s rules, regulations, policies, and procedures,

  including those related to sexual discrimination against students.

         12.       At all relevant times, each agent, employee, representative, official, administrator,

  and teacher of Defendant, including its members, the Superintendent, the Principals, the Assistant

  Principals, the teachers, and the Schools Police, was the authorized agent of the other and of

  Defendant and each was acting within the course, scope, and authority of such agency.

  Additionally, each of the foregoing individuals and entities, authorized, ratified, or affirmed each

  act or omission of any other of the foregoing individuals or entities.

                                             III.    FACTS

         13.       Beginning in or around August 2016, Plaintiff started her sixth-grade year at

  McMillan Middle. Plaintiff was on a shared time schedule, splitting her education time between

  her home and school due to a previous traumatic brain injury. The administration at McMillan

  Middle was aware of Plaintiff’s past medical history.

         14.       On October 19, 2016 Plaintiff was sexually assaulted and battered by three of her

  male classmates in a staircase at McMillan Middle, a blind spot for security cameras. Plaintiff was

  helpless as she was knocked to the ground, was held down by multiple attackers, had her eyes

  gouged, was repeatedly kicked and punched in her stomach and ribs, as they fondled her breasts

  under her shirt, grabbed her butt, and pulled on her clothes.

         15.       The administration of McMillan Middle had been alerted on multiple occasions that

  Plaintiff was being sexually harassed and receiving threats from her fellow classmates.

  Specifically:

                  a. On August 22, 2016, two classmates were talking loudly about Plaintiff’s breasts,

                     stating “look at how big her boobs are” several times and using a slang word for

                     breasts while stating that hers were large. The incident was reported to Ms.


                                               Page 4 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 14




               Gonzalez, who told Plaintiff that it was good that Plaintiff told the boys to stop

               and that they were probably trying to be Plaintiff’s friends.

            b. On August 23, 2016, two boys again were talking out loud about the size of

               Plaintiff’s breasts. The incident was reported to school counselor, Ms. Alvarez,

               and Plaintiff wrote a statement as to what happened, which included identifying

               a witness. Nothing was done as a result.

            c. On August 24, 2016, the same boy involved in the two prior incidents continued

               to speak loudly about the size of Plaintiff’s breasts. The boy was making the

               comments loudly to a group of about 15 students. The incident was reported to a

               school counselor and assistant principal. There were witnesses to the bullying.

               Plaintiff wrote a statement identifying the witnesses, and Plaintiff and her mother

               met with the assistant principal to report the incident.

            d. On August 25, 2016, two girls were intentionally laughing loudly and pointing at

               Plaintiff. The incident was reported to Ms. Alvarez and Assistant Principal Blum.

            e. On August 31, 2016, Plaintiff was walking to her class when another boy stuck

               his finger in her face and said he doesn’t like her and that “you suck”. Plaintiff’s

               parents met with Assistant Principal Diaz and teacher Mr. Villoria about the

               incident. AP Diaz claimed he spoke to the kids Plaintiff identified as the

               harassers, and that he believed the students when they denied harassing Plaintiff

               because the students were in the Magnet program. AP Diaz told Plaintiff she

               should take different route to avoid the students.

            f. On September 1, 2016, Plaintiff was mocked and audibly laughed at by office

               aides, who said “how pathetic” in response to her being subject to bullying. The

               story of the August 31st incident had already traveled around the school,


                                         Page 5 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 14




               subjecting Plaintiff to collateral harassment. Plaintiff’s parents once again alerted

               AP Diaz of the harassment. Diaz avoided confronting any of the offenders.

            g. On September 9, 2016, Plaintiff was antagonized by two students at lunch about

               getting them in trouble for making fun of Plaintiff’s private parts to each other.

               The students also make gestures as if they were going to hit Plaintiff. Diaz was

               once again informed by Plaintiff’s parents of the incident. The incident was

               reported to AP Blum. Two students were witnesses to the bullying. The school

               administration told Plaintiff to learn to ignore these comments, that there was no

               proof that Plaintiff was being bullied, and that Plaintiff and her parents could not

               know what actions, if any, the administration would take.

            h. On September 10, 2016, a student, the same one involved in prior incidents, stuck

               his tongue out at Plaintiff in a sexually suggestive way repeatedly. Plaintiff

               reported that to Ms. Alvarez. Ms. Alvarez asked the student if he in fact did what

               he was accused of, and he admitted he did. Instead of disciplining him, Ms.

               Alvarez told him that “it’s OK, Papa, you’re not in trouble, but keep those jokes

               and games for home.” Her statement came after the student admitted not just to

               the suggestive tongue gestures, but also to having participated in several of the

               prior incidents that Plaintiff had reported to the school.

            i. Plaintiff was also subject to continuous back-handed comments, including

               multiple   comments      about   Plaintiff’s   breasts,   directed   laughter,   and

               unsubstantiated rumors continuously between returning to school in August 2016

               and February of 2017.

            j. The school’s response was clearly unreasonable in light of the known

               circumstances, as the school took no disciplinary actions against any of the


                                          Page 6 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 14




                    students who Plaintiff reported had bullied/harassed/intimidated her.

         16.     Plaintiff has been subject to bullying from students and teachers alike, which have

  caused and/or exacerbated Plaintiff’s symptoms, caused Plaintiff to be hospitalized, suffer from

  migraines, suffer from PTSD, and caused Plaintiff to fall behind academically.

         17.     Plaintiff was finally forced to withdraw from school on February 28, 2017 at the

  recommendation of her doctors due to the psychological and physical trauma that Plaintiff

  endured.

         18.     At all relevant times, Defendant failed to promptly and adequately report,

  investigate, redress, and otherwise respond to its notice that Plaintiff was in danger of sexual abuse

  and exploitation by harassing students.

         19.     Notwithstanding the reports of harassment, sexual innuendo, and unwanted

  touching by fellow classmates at McMillan Middle, Defendant failed to properly protect Plaintiff

  from these clear dangers.

         20.     Notwithstanding continued reports from Plaintiff and Plaintiff’s parents of

  harassment from other students, these students were not investigated, and no disciplinary action

  was ever taken.

         21.     Defendant knowingly and deliberately exposed Plaintiff to a substantially increased

  risk of unwarranted and unlawful sexual abuse, exploitation, and harassment by her fellow

  classmates.

         22.     At the same time, Defendant knowingly and deliberately created and exacerbated

  an intimidating, hostile, offensive, and abusive educational environment.

                                    IV.     CAUSES OF ACTION
                                              COUNT I

          Violation of Title IX of the Education Amendments of 1972, 20 U.S.C. § 1681



                                              Page 7 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 8 of 14




          23.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 22 as if fully

  set forth herein.

          24.     As a student at McMillan Middle, Plaintiff had the right not to be subjected to sex

  discrimination, including sexual abuse, molestation, exploitation, and harassment. Plaintiff also

  had a substantive due process right to, and liberty interest in, her bodily integrity.

          25.     At all relevant times, Defendant had a duty to provide a safe and nondiscriminatory

  environment for its students, free from sexual harassment and sexual violence, and to resolve

  reports or complaints of sexual misconduct promptly, equitably, and adequately.

          26.     By as early as August 2016, Defendant had actual notice that Plaintiff was subjected

  to harassing behaviors of other students. This notice alerted and informed Defendant that Plaintiff

  was at a unique risk to be subject to sexual abuse and battery by other students.

          27.     Defendant had a duty to promptly and adequately report, and then safeguard its

  students from the risk of further sexual abuse, molestation, and exploitation by other students,

  pursuant to federal and Florida law and its own rules, regulations, policies, and procedures. See,

  e.g., Florida K-20 Education Code, Fla. Stat. § 1000.01 et seq.; Florida Educational Equity Act,

  Fla. Stat. § 1000.05 et seq.; the Florida Administrative Code; the State Board of Education Rules;

  the Rules of the School Board of Miami-Dade County; and the School Board of Miami-Dade

  County Bylaws & Policies.

          28.     Each of Defendant’s officials, administrators, agents, and employees who received

  notice of Plaintiff’s susceptibility of sexual harassment based on prior accusations, including the

  Principal, Assistant Principals and teachers of McMillan Middle, had the authority, collectively or

  individually, to initiate corrective action to remove, monitor, or discipline Plaintiff’s classmates as

  to prevent the risk posed to Plaintiff.

          29.     Defendant failed to take appropriate action to either remove, discipline or


                                              Page 8 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 9 of 14




  appropriately supervise the perpetrators.

         30.     At all relevant times, Defendant failed to conduct a prompt, impartial, reasonable,

  reliable, and thorough investigation of the complaints by Plaintiff and Plaintiff’s parents by

  employees trained and experienced in handling sexual discrimination complaints, as well as the

  applicable federal and Florida laws and Defendant’s rules, regulations, policies, and procedures.

         31.     At all relevant times, Defendant also failed to establish and institute sufficient

  corrective measures to safeguard its students from the risk of further sexual abuse, molestation,

  and exploitation by Plaintiff’s fellow students.

         32.     At all relevant times, Defendant was deliberately indifferent to the known

  harassment and sexual statements aimed at Plaintiff.

         33.     As a result of Defendant’s gross failures to adequately respond to its actual notice

  of Plaintiff’s continued harassment, Plaintiff was sexually assaulted.

         34.     As a further result, Plaintiff has suffered, and continues to suffer, substantial

  injuries, harm, and damages. This includes, but is not limited to, severe and permanent emotional,

  psychological, and physical injuries, pain and suffering, depression, fear, anxieties, inability to

  function normally in social situations, migraines, Post Traumatic Stress Disorder, involuntary body

  movements, shame, humiliation, and the inability to enjoy a normal life. Such harms and injuries

  are continuing and permanent. Plaintiff has also undergone medical and psychological treatment

  and incurred medical and other expenses.

         WHEREFORE, Plaintiff demands compensatory damages, punitive damages, injunctive

  relief, attorneys’ fees and costs under 42 U.S.C. § 1988, pre- and post-judgment interest, and such

  other relief as this Court deems just and proper.

                                              COUNT II

                                    Violation of 42 U.S.C. § 1983


                                              Page 9 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 10 of 14




                      (Policy, Practice, and Custom Causing Constitutional Harm)

          35.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 34 as if fully

  set forth herein.

          36.     Pursuant to the Equal Protection Clause, U.S. Const. amend. XIV, § 1, Plaintiff had

  a constitutional right to bodily integrity and to be free from sex discrimination, including sexual

  abuse, molestation, exploitation, and harassment.

          37.     At all relevant times, Defendant had a duty to provide a safe and nondiscriminatory

  environment for its students, free from sexual harassment and sexual violence, and to resolve

  reports or complaints of sexual misconduct promptly, equitably, and adequately. Defendant also

  had an affirmative constitutional duty to protect Plaintiff’s rights, including protecting Plaintiff

  from sexual abuse and harassment by its agents, students, and employees.

          38.     At all relevant times, Defendant was the final policymaker for the School District

  and had the authority to make decisions and/or adopt courses of action in response to complaints

  about sexual misconduct by its students, agents, and employees.

          39.     At all relevant times, Defendant had a duty to promptly and adequately report, and

  then safeguard its students from the risk of further sexual abuse, and exploitation by their fellow

  students, pursuant to federal and Florida law and its own rules, regulations, policies, and

  procedures.    See, e.g., Florida K-20 Education Code, Fla. Stat. § 1000.01 et seq.; Florida

  Educational Equity Act, Fla. Stat. § 1000.05 et seq.; the Florida Administrative Code; the State

  Board of Education Rules; the Rules of the School Board of Miami-Dade County; and the School

  Board of Miami-Dade County Bylaws & Policies.

          40.     Nevertheless, at all relevant times, Defendant had a longstanding policy, practice,

  and custom of lax investigation and inadequate response to numerous reports that its students had

  been sexually harassing Plaintiff.


                                             Page 10 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 11 of 14




         41.     At all relevant times, Defendant failed to conduct a prompt, impartial, reasonable,

  reliable, and thorough investigation of the complaints by Plaintiff and Plaintiff’s parents.

         42.     At all relevant times, Defendant also failed to establish and institute sufficient

  corrective measures to safeguard Plaintiff from the risk of further sexual abuse, molestation, and

  exploitation by her fellow classmates. This includes, but is not limited to: (i) Defendant’s failure

  to sufficiently limit, restrict, supervise, and monitor its students behavior, communications,

  interactions, and relations with Plaintiff; (ii) Defendant’s failure to take precautions that were

  sufficient to prevent further sexual harassment upon Plaintiff by her classmates; and (iii)

  Defendant’s failure to otherwise abide by federal and Florida law and to establish, implement, and

  abide by sufficient rules, regulations, policies, and procedures with regard to reporting,

  investigating, documenting, and redressing sexual discrimination.

         43.     Defendant’s longstanding policy, practice, and custom are reflected in its gross

  failures to adequately investigate and respond to the numerous complaints that Plaintiff was subject

  to continued and repetitive harassment by fellow classmates.

         44.     Defendant’s official policy, practice, and custom were established with deliberate

  indifference to their consequences.

         45.     As a result of Defendant’s official policy, practice, and custom, Plaintiff was

  sexually abused and battered by her fellow classmates.

         46.     As a further result, Plaintiff has suffered, and continues to suffer, substantial

  injuries, harm, and damages. This includes, but is not limited to, severe and permanent emotional,

  psychological, and physical injuries, pain and suffering, depression, fear, anxieties, inability to

  function normally in social situations, shame, humiliation, and the inability to enjoy a normal life.

  Such harms and injuries are continuing and permanent. Plaintiff has also undergone medical and

  psychological treatment and incurred medical and other expenses.


                                             Page 11 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 12 of 14




          WHEREFORE, Plaintiff demands compensatory damages, punitive damages, injunctive

  relief, attorneys’ fees and costs under 42 U.S.C. § 1988, pre- and post-judgment interest, and such

  other relief as this Court deems just and proper.

                                              COUNT III

                                  Violation of 42 U.S.C. § 1983
          (Deficient Training and Supervisory Practices Causing Constitutional Harm)

          47.     Plaintiff repeats and realleges the allegations in paragraphs 1 through 46 as if fully

  set forth herein.

          48.     Pursuant to the Equal Protection Clause, U.S. Const. amend. XIV, § 1, Plaintiff had

  a constitutional right to bodily integrity and to be free from sex discrimination, including sexual

  abuse, molestation, exploitation, and harassment.

          49.     At all relevant times, Defendant had a duty to provide a safe and nondiscriminatory

  environment for its students, free from sexual harassment and sexual violence, and to resolve

  reports or complaints of sexual misconduct promptly, equitably, and adequately. Defendant also

  had an affirmative constitutional duty to protect Plaintiff’s rights, including protecting Plaintiff

  from sexual abuse by its students, agents, and employees.

          50.     At all relevant times, Defendant had a duty to adequately train and supervise its

  agents and employees about the risks of sexual abuse and harassment of students under

  Defendant’s care, pursuant to federal and Florida law and its own rules, regulations, policies, and

  procedures.    See, e.g., Florida K-20 Education Code, Fla. Stat. § 1000.01 et seq.; Florida

  Educational Equity Act, Fla. Stat. § 1000.05 et seq.; the Florida Administrative Code; the State

  Board of Education Rules; the Rules of the School Board of Miami-Dade County; and the School

  Board of Miami-Dade County Bylaws & Policies.

          51.     Nevertheless, at all relevant times, Defendant grossly failed to adequately train and



                                             Page 12 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 13 of 14




  supervise its agents and employees about the risks of sexual abuse and harassment of students

  under Defendant’s care.

         52.     Indeed, despite being on notice that Plaintiff’s fellow students posed a serious

  danger of sexual misconduct to Plaintiff, Defendant grossly failed to adequately supervise

  Plaintiff’s interactions with other students or respond to Plaintiff’s complaints, thereby continuing

  to allow Plaintiff to be at risk of further sexual harassment and abuse.

         53.     Defendant had grossly inadequate practices with respect to training its agents and

  employees to adequately report, investigate, and respond to complaints of sexual misconduct to

  protect the students under its care from sexual abuse and harassment. This was Defendant’s

  official practice throughout the School District.

         54.     By establishing and implementing grossly inadequate official practices with respect

  to training and supervising its agents and employees about the risks of sexual abuse and harassment

  of students under Defendant’s care, Defendant was deliberately indifferent to the constitutional

  rights of the students to bodily integrity, including the right to be free from sexual abuse.

         55.     As a result of Defendant’s grossly inadequate official policies and practices,

  Plaintiff was sexually abused and battered by three of her fellow classmates.

         56.     As a further result, Plaintiff has suffered, and continues to suffer, substantial

  injuries, harm, and damages. This includes, but is not limited to, severe and permanent emotional,

  psychological, and physical injuries, pain and suffering, depression, fear, anxieties, inability to

  function normally in social situations, shame, humiliation, and the inability to enjoy a normal life.

  Such harms and injuries are continuing and permanent. Plaintiff has also undergone medical and

  psychological treatment and incurred medical and other expenses.

         WHEREFORE, Plaintiff demands compensatory damages, punitive damages, injunctive

  relief, attorneys’ fees and costs under 42 U.S.C. § 1988, pre- and post-judgment interest, and such


                                             Page 13 of 14
Case 1:20-cv-24175-RNS Document 1 Entered on FLSD Docket 10/12/2020 Page 14 of 14




  other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

         Plaintiff demands a jury trial.



                                                Respectfully submitted,

                                                By: _/s/ Ronald P. Weil____
                                                Ronald P. Weil (FBN 169966)
                                                rweil@weillawfirm.net
                                                Iva U. Ravindran (FBN 60447)
                                                iravindran@weillawfirm.net
                                                WEIL, SNYDER & RAVINDRAN P.A.
                                                201 South Biscayne Blvd.
                                                Citigroup Center, Suite 720
                                                Miami, Florida 33131
                                                T: (305) 372-5352
                                                F: (305) 372-5355

                                                Attorneys for Plaintiff




                                             Page 14 of 14
